AGREEMENT

         AGREEMENT made as of the 12th day of May, 2004, by and between:

Scott Raleigh, with an address at 3650 SE Marine Dr. Vancouver, British Columbia
V5S 4R6("SELLER");

and

PortaVie Technologies, Inc. with an address at 3355 Blackburn Street, Suite
3401, Dallas, Texas ("PURCHASER").


R E C I T A L S:

  FIRST, SELLER is the owner of 100,000 shares of common stock of Fiorano, Inc.,
a Delaware corporation ("Fiorano").


  SECOND, SELLERdesires to sell all 100,000 of his issued and outstanding shares
in Fiorano to PURCHASER in consideration of the following.


                             NOW, THEREFORE, in consideration of the foregoing
and of the mutual covenants and agreements hereinafter set forth, the parties
hereto agree as follows:

  1.0 Transfer of Shares.


                            SELLERhereby transfers and delivers 100,000 of his
issued and outstanding shares in Fiorano to PURCHASER in consideration of
$25,000. Upon receipt of the consideration into the Anslow & Jaclin, LLP
Attorney Trust Account, SELLERwill immediately forward 100,000 Fiorano shares to
PURCHASER.

  2.0 Representations and Warranties of SELLER.


                             SELLERhereby represents and warrants to PURCHASER
that:

                             2.1   Authority. SELLER has the power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by constitutes a valid and binding instrument,
enforceable in accordance with its terms.

                             2.2    Resignation. SELLER represents that he is
the sole shareholder of Fiorano and that PURCHASER is purchasing all of the
outstanding shares of Fiorano. SELLER hereby agrees that upon receipt of the
consideration set forth above, he is relinquishing all interest in any of
Fiorano's assets, stock and any and all other interest relating to Fiorano. In
addition, upon execution of this agreement, SELLER shall resign as the sole
officer and director of Fiorano.

                             2.3    Compliance with Other Instruments. The
execution, delivery and performance of this Agreement is in compliance with and
does not conflict with or result in a breach of or in violation of the terms,
conditions or provisions of any agreement, mortgage, lease or other instrument
or indenture to which SELLER is a party or by which SELLER is bound.

                             2.4   Title to SELLER'S shares in FIORANO. SELLER
is the legal and beneficial owner of its shares in FIORANO and has good and
marketable title thereto, free and clear of any liens, claims, rights and
encumbrances.

                             3.0    Representations and Warranties of PURCHASER.
PURCHASER hereby unconditionally represents and warrants to SELLER that:

                             3.1    Authority. PURCHASER has the power and
authority to execute and deliver this Agreement, to perform his obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by PURCHASER and constitutes a valid and
binding instrument, enforceable in accordance with its terms.

                             3.2    Compliance with Other Instruments. The
execution, delivery and performance of this Agreement is in compliance with and
does not conflict with or result in a breach of or in violation of the terms,
conditions or provisions of any agreement, mortgage, lease or other instrument
or indenture to which PURCHASER is a party or by which PURCHASER is bound.

                             3.3    Rule 144 Restriction. PURCHASER hereby
agrees that such shares are restricted pursuant to Rule 144 and therefore
subject to Rule 144 resale requirements.

                             4.0   Notices. Notice shall be given by certified
mail, return receipt requested, the date of notice being deemed the date of
postmarking. Notice, unless either party has notified the other of an
alternative address as provided hereunder, shall be sent to the address as set
forth herein.

                             5.0   Governing Law. This Agreement shall be
interpreted and governed in accordance with the laws of the State of New Jersey.

                             6.0    Severability. In the event that any term,
covenant, condition, or other provision contained herein is held to be invalid,
void or otherwise unenforceable by any court of competent jurisdiction, the
invalidity of any such term, covenant, condition, provision or Agreement shall
in no way affect any other term, covenant, condition or provision or Agreement
contained herein, which shall remain in full force and effect.

                             7.0   Entire Agreement. This Agreement contains all
of the terms agreed upon by the parties with respect to the subject matter
hereof. This Agreement has been entered into after full investigation.

                             8.0   Invalidity. If any paragraph of this
Agreement shall be held or declared to be void, invalid or illegal, for any
reason, by any court of competent jurisdiction, such provision shall be
ineffective but shall not in any way invalidate or affect any other clause,
Paragraph, section or part of this Agreement.

                             9.0   Gender and Number. Words importing a
particular gender mean and include the other gender and words importing a
singular number mean and include the plural number and vice versa, unless the
context clearly indicated to the contrary.

                             10.0    Amendments. No amendments or additions to
this Agreement shall be binding unless in writing, signed by both parties,
except as herein otherwise provided.

                             11.0    No Assignments. Neither party may assign
nor delegate any of its rights or obligations hereunder without first obtaining
the written consent of the other party.

                            IN WITNESS WHEREOF, and intending to be legally
bound, the parties hereto have signed this Agreement by their duly authorized
officers the day and year first above written.

WITNESS



--------------------------------------------------------------------------------


By:   /s/ Scott Raleigh

--------------------------------------------------------------------------------

SCOTT RALEIGH     ATTEST




--------------------------------------------------------------------------------

PORTAVIE TECHNOLOGIES, INC.

By:   /s/ Ed Ganter

--------------------------------------------------------------------------------

ED GANTER